EXHIBIT 10.1


DESCRIPTION OF THE MATERIAL TERMS OF BUFFETS, INC.’S FISCAL 2006
INCENTIVE BASED COMPENSATION PROGRAM FOR EXECUTIVES


 

The incentive based compensation program (the “Cash Bonus Program”) contemplates
the payment of cash bonuses to executives holding the position of vice president
or higher (the “Participants”) upon the achievement of certain improvements in
Buffets Holdings, Inc.'s enterprise equity value for fiscal year 2006. The total
amount of cash available for distribution pursuant to the Cash Bonus Program is
determined by using a formula approved by the Board of Directors (the “Bonus
Pool”). Once the Bonus Pool is determined, the following percentage shares are
applied to the Bonus Pool:

EXECUTIVE     BONUS POOL             Mr. Andrews   23.94% of the Bonus Pool  
        Mr. Maxfield   13.49% of the Bonus Pool           Mr. Williams   6.58%
of the Bonus Pool           Mr. Mitchell   6.08% of the Bonus Pool  

Participants in the Cash Bonus Program must be employed by Buffets, Inc. on the
last day of fiscal year 2006 in order to be eligible to receive their percentage
share of the Bonus Pool. To the extent that a Participant leaves the company
prior to the end of fiscal year 2006, such Participant’s share percentage is
applied to the other Participants' share percentages on a pro rata basis.